Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 October 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Wilmington Octr. 21st. 1805
                  
                  For the last three Weeks I have been confined by a very severe Fever, & am still so far from well that I cannot leave the house.—I take the liberty to enclose a packet containing drawings for the capitol, and with your permission, shall avail myself of your cover for the remaining drawings which are now becoming very numerous & bulky, and the postage of which is a very serious expense.—My illness has prevented my waiting upon you at Washington immediately on your arrival. As soon as I can safely travel I shall come to the city.—
                  I am with the Truest esteem & respect Yours faithfully
                  
                     B Henry Latrobe.
                  
               